Citation Nr: 1621611	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C § 1151 for additional disability of the left foot resulting from surgery performed at a VA facility in August 2009.

2.  Entitlement to service connection for depression as secondary to a left foot disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P. H. 




ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In a May 2012 rating decision, the RO denied entitlement to compensation for left foot drop with scar tissue under 38 U.S.C.A. § 1151.  In a February 2013 rating decision, the RO confirmed and continued this denial and additionally denied service connection for depression as secondary to foot drop with scar tissue.

The Veteran and P. H. testified before a decision review officer (DRO) at the RO in July 2013 and before the undersigned in September 2015.  

The issue of entitlement to service connection for depression as secondary to a left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is in equipoise regarding whether additional left foot disability, manifested by left foot drop with scar tissue, following VA surgery was due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a left foot disability have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, no discussion of VCAA is required.

1151 Claim - Legal Criteria

Pursuant to 38 U.S.C.A. § 1151 , compensation shall be awarded for a qualifying additional disability (or qualifying death) as if such disability were service connected.  For the purposes of this section, a qualifying additional disability is one that was not the result of a veteran's own willful misconduct and one for which there is actual and proximate causation. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. §3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progression.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, treatment, or examination.  38 C.F.R. § 3.361(c)(3) .

The proximate cause of additional disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  This may be shown through two means: (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, treatment, or examination; or by (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(d) .

Whether the proximate causes of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361(d)(2) .

The Veteran contends that he has additional disability of the left foot as a result of surgery performed by the VA in August 2009.  The surgery was performed to improve the symptoms in his left foot; however, ultimately, the Veteran's left foot disorder worsened to the point of needing a wheelchair in order to ambulate.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is entitled to compensation benefits pursuant to 38 U.S.C. § 1151 for additional disability of the left foot, including increased pain with scar tissue.  The evidence of record reflects that the Veteran underwent a left tarsal tunnel release and external neurolysis of the left foot on August 17, 2009 due to left foot drop.  The record shows that after an initial improvement in symptoms, the Veteran's symptoms then became worse.  The record shows that VA medical professionals found that the Veteran's heel and arch pain was related to scar tissue that had formed after the 2009 procedure.  The Veteran underwent physical therapy to "break up" the scar tissue, but it was unsuccessful.  He experienced increasing symptoms of pain and problems with ambulation, and was provided with a wheelchair in June 2011.  In a November 2012 statement, the VA podiatrist who had treated the Veteran for several years opined that the Veteran's symptoms were due to the formation of post-operative scar tissue that, despite attempts, could not be broken up.  In a July 2013 letter, the same VA podiatrist noted that not only were the Veteran's symptoms not relieved by the 2009 VA procedure, but that they were exacerbated and continued to cause pain and disability.  He also noted that the post-operative symptoms were caused by an abnormal production of exuberant adhesions in and around the area of the flexor retiaculum and tibial nerve and that he would consider the proximate cause of the disability following his surgical intervention to be a set of circumstances that was not reasonably foreseeable.  In October 2013, a VA examiner reviewed the file and opined that, while the Veteran did have additional disability, the evidence did not support the contention that this additional disability was the result of scar formation.  The VA examiner provided no rationale for this opinion.  In December 2013, the same VA podiatrist who treated the Veteran and provided the opinions in November 2012 and July 2013, submitted a statement reiterating that it was his opinion that the Veteran's symptoms were due to nerve entrapment due to unforeseen and unpredictable formation of scar tissue/adhesions resulting from surgical intervention.

Given that there are essentially two medical opinions of record, one of which weighs in favor of the Veteran's claim and one of which weighs against the claim, the Board finds that the evidence is at least in relative equipoise with regard to whether the Veteran's August 2009 VA surgery caused additional disability and whether the proximate cause of such additional disability was an event not reasonably foreseeable.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and grants the claim.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("by requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our Veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to compensation under 38 U.S.C § 1151 for additional disability of the left foot resulting from surgery performed at a VA facility in August 2009 is granted.


REMAND

The Veteran contends that his depression is secondary to his left foot disability.  As noted above, the Board has granted entitlement to compensation under 38 U.S.C §1151 for additional disability of the left foot resulting from surgery performed at a VA facility in August 2009.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  To prevail on the theory of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board finds that the record is unclear as to whether the Veteran's depression has been caused or aggravated by left foot disability.  

Consent forms for the August 2009 surgery on his left foot list dysthymia and depression as current medical problems.  VA medical records in June 2012 reflect that the Veteran had a history of depression that had worsened since the pain escalation in 2010.  

In addition, the Veteran submitted an opinion in June 2015 that indicated the Veteran's depression is due to pain in his left foot and a nonservice-connected lower back disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his current depression.  All indicated tests and studies should be conducted.

The claims file must be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's depression has been caused (in whole or in part) by his service-connected disability of the left foot, including left foot drop with scar tissue and pain.

(b)  If the answer to (a) is negative, then the examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression has been aggravated (has undergone a permanent, measurable increase in its severity as shown by comparing the current disability to medical evidence created prior to any aggravation) by his service-connected disability of the left foot, including left foot drop with scar tissue and pain.
If the Veteran's depression has been aggravated (as opposed to caused) by his service-connected disability of the left foot, including left foot drop with scar tissue and pain, the examiner should also indicate the extent of such aggravation by identifying the baseline level of severity of the depression prior to aggravation by the service-connected left foot disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must provide a rationale for each opinion given.  

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


